Citation Nr: 0502088	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-34 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 29, 
2002, for the grant of entitlement to service connection for 
partial amputations of the right distal and middle ring 
fingers with nail deformity.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted entitlement to service 
connection for partial amputations of the right distal and 
middle ring fingers with nail deformity and assigned an 
effective date of January 29, 2002.  

The veteran requested a hearing before the Board, but 
thereafter withdrew his request in May 2004.


FINDINGS OF FACT

1.  The veteran separated from service in August 1968, and 
his formal claim of entitlement to service connection was 
received on January 29, 2002.

2.  There is no document of record dated prior to January 29, 
2002, that can be construed as an informal claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 29, 
2002, for a grant of service connection for partial 
amputations of the right distal and middle ring fingers with 
nail deformity have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g). 

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  The claim for an 
earlier effective date was received in a notice of 
disagreement after the July 2002 grant of entitlement to 
service connection.  The RO's February 2002 development 
letter only addresses entitlement to service connection, but 
it satisfies VA's duty to notify, pursuant to VAOPGCPREC 8-
03.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Notice 
for the claim involved could not have been provided prior to 
the rating decision from which the notice of disagreement 
flowed.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

Additional development, however, is not required by the facts 
of this particular case.  Because this case turns entirely 
upon legal criteria, and there is no dispute as to the 
factual predicate, further evidentiary development is 
unnecessary.  There is no further factual development, 
whether performed by the veteran or by VA, that could show 
the veteran is entitled to an earlier effective date; only 
information or evidence received prior to January 29, 2002, 
has the potential of supporting the present claim.  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); see also 
VAOPGCPREC 5-04.  The duty to notify and assist having been 
met by the RO, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Analysis

Generally, the effective date for the grant of service 
connection based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2004).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.  

The veteran separated from active service in August 1968, and 
review of the record reveals no application for compensation 
within the first year of separation.  In fact, the only 
documents of record dated prior to September 1969 involve 
payment of educational benefits.  The veteran's first 
application for compensation was received on January 29, 
2002, by VA Form 21-526, Veteran's Application for 
Compensation and/or Pension.  Prior to the January 2002 
application, the veteran's most recent submissions included a 
marriage certificate and a birth certificate, each received 
by VA in 1971.  The record is entirely devoid of any document 
dated prior to January 29, 2002, that can be construed as an 
informal claim.  

In light of the foregoing, the Board concludes that an 
effective date earlier than January 29, 2002, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2004).  In this case, the facts 
are not in dispute, and application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).





ORDER

An effective date earlier than January 29, 2002, for the 
grant of service connection for partial amputations of the 
right distal and middle ring fingers with nail deformity is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


